Citation Nr: 1140109	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for Crohn's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's Crohn's disease is manifested by abdominal distress and frequent bowel movements, controlled with medication.  There have been no characteristic exacerbations since 2005.  Studies show some bowel stricture and inflammation but no blockages, bleeding ulcers, or dysplasia.  There is no evidence of weight loss, malnutrition, general deterioration of health, or restrictions of full time employment as a result of the gastrointestinal disease.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Crohn's disease have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Codes 7319, 7323 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   The Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In August 2007, the RO provided notice that met the requirements.  The notice requested evidence to show that the Veteran's disability had become more severe including the effect on his employment and general notice of the process for assigning a rating.  The notice informed the Veteran of his and VA's respective responsibilities to obtain relevant evidence.  Although the potential diagnostic codes for the disability do not involve specific measurements or tests, the RO provided several appropriate diagnostic code criteria in correspondence in June 2008 with an opportunity for the Veteran to respond.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a seaman in the U.S Navy.  Service treatment records showed that he was diagnosed and treated for colonic ulcers consistent with Crohn's disease with symptoms starting in July 1997.  The Veteran was placed on the temporary disability retirement list in November 1998.  The Veteran contends that his gastrointestinal disability is more severe than is contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Crohn's disease may be rated under the criteria for irritable bowel syndrome. Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated as noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

Alternatively, moderate ulcerative colitis, with infrequent exacerbations, is rated 10 percent disabling.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling. 38 C.F.R. § 4.114, Diagnostic Code 7323.

Chronic enteritis, chronic enterocolitis, and diverticulitis are also rated under the diagnostic codes cited above depending on the predominant disability picture.  38 C.F.R. § 4.114, Diagnostic Codes 7325-27 (2011).  

In December 1998, the RO granted service connection and a 30 percent rating for Crohn's disease under Diagnostic Code 7323.   VA outpatient and inpatient treatment records and U.S. Navy temporary disability retirement examinations showed that the Veteran experienced exacerbations requiring inpatient treatment in 2000, 2001, 2003, and 2005.  Navy physicians described the Veteran's disease as having a variable and unpredictable course with complications during exacerbations.  On each occasion, the Veteran presented with decreased appetite, abdominal cramping, nausea, vomiting, and increased daily bowel movements and on some occasions with watery, bloody stools.  Computed tomography scans confirmed the continuation of the disease with some stricture but did not show any blockages, abscesses, or perforations.  The Veteran was treated with intravenous medication as an inpatient and continuous oral medications after hospital discharge.  He recovered to his normal disability status after several days of treatment.  VA treatment records also showed that he underwent an ileal resection in October 2001 after injury in an automobile accident and a left inguinal hernia surgery in March 2007 after a workplace injury.  Examiners noted the two surgical procedures but did not associate the injuries or any residuals with the Crohn's disease.  

The RO received the Veteran's claim for an increased rating in August 2007. 

In March 2007 and June 2007, the Veteran sought VA outpatient treatment for symptoms of nausea, vomiting, and abdominal cramping but no bloody stools.  Clinicians noted that the symptoms resolved with liquid diet and were not true exacerbations.  In August 2007, the Veteran underwent a colonoscopy that showed moderately active chronic colitis and ulcer in the terminal ileum and cecum with no dysplasia.  Clinicians adjusted the oral medication. 

In April 2008, a VA advanced practice registered nurse (APNR) did not review the claims file but accurately summarized the medical history of the Veteran's disease after military service.  The APNR noted that there were no exacerbations requiring hospitalization since 2005 and that the most recent VA outpatient follow-up visit was in January 2008.  The APRN also noted the Veteran's report that he was working full time but on light duty following the hernia surgery. 

On examination, the APNR noted that the Veteran's weight was stable at 150-154 pounds but that he was unable to gain weight.  (A military medical board examination report in May 1998 showed that he weighed 144 pounds.) The Veteran reported three to four loose bowel movements per day with no melena or bright red blood with relief from abdominal cramping after bowel movements.  The Veteran experienced nausea in the mornings prior to eating and vomited about six times in the past year.  The nausea resolved after eating.  There were no signs of malnutrition, anemia, or side effects from medication including any liver disease or dysfunction.  The APRN concluded that the disorder imposed mild functional impairment but that the Veteran's employment and activities of daily living were not impaired by the Crohn's disease. 

The Board concludes that a rating in excess of 30 percent for Crohn's disease is not warranted at any time during the period covered by this appeal.  The maximum rating of 30 percent under Diagnostic Code 7319 is warranted because the Veteran does experience moderately severe symptoms of abdominal distress and diarrhea for which he takes medication for control.  There is no record of an exacerbation since 2005.  A higher rating of 60 percent under Diagnostic Code 7323 for ulcerative colitis is not warranted because the symptoms are not severe with numerous attacks per year or indications of malnutrition with generally only fair health between exacerbations.   The Veteran has not experienced gastrointestinal bleeding during the period of this appeal, and the most recent colonoscopy in 2005 showed strictures and colitis but no dysplasia.  The Veteran's light duty at work was noted to be a residual of unrelated hernia surgery.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected Crohn's disease results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of hospitalization since 2005 or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Frequent bowel movements are contemplated in the rating criteria, and there is no evidence of any malnutrition or general deterioration of health that interferes with employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 30 percent for Crohn's disease is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


